Exhibit 10.1

 

CONFIDENTIAL

 

AMENDMENT TO COMMERCIAL SUPPLY AGREEMENT FOR EXENATIDE

 

THIS AMENDMENT (“Amendment”) is effective as of April 29, 2010 and is by and
between AMYLIN PHARMACEUTICALS, INC., a Delaware corporation (“Amylin”), having
a place of business at 9360 Towne Centre Drive, San Diego, California 92121 and
BACHEM, INC., a California corporation (“Bachem”), with an address of 3132
Kashiwa Street, Torrance, CA 95050.  References to any of Amylin or Bachem
includes reference to their respective Affiliates.

 

WHEREAS, Amylin and Bachem entered into an Agreement effective as of
December 23, 2003, directed to the manufacturing and supply of Exenatide (the
“Supply Agreement”);

 

WHEREAS, Amylin and Bachem have agreed to change the retest dating period for
Product;

 

WHEREAS, Amylin and Bachem wish to make certain amendments to the Supply
Agreement to clarify the meaning of definitions and warranties related to the
retest period;

 

NOW, THEREFORE, in consideration of the premises above and the terms and
conditions set forth below, the parties agree as follows:

 

1.               Paragraph 1.12 is hereby deleted and replaced with the
following:

 

1.12                           “Hidden Defect” means a defect in any shipment of
Product that could not reasonably be expected to have been found by diligent and
adequate inspection by Amylin pursuant to Section 4.1, such as the presence of
any Contaminant or failure to follow cGMPs.  For clarity, it shall not be
considered a Hidden Defect if Product conforms to the representations and
warranties in Section 8.1 hereof at the time of delivery to Amylin, but fails to
meet the Product Specifications at any time after Amylin acceptance of Product.

 

2.               The last sentence of Paragraph 8.1 is hereby deleted and
replaced with the following:

 

Except as set forth in this Agreement, Bachem makes no warranties, expressed or
implied, with respect to Product, and all other warranties, expressed or
implied, including, without limitation, the implied warranties of
merchantability, fitness for a particular purpose and Product stability
supporting the assigned retest date, are hereby disclaimed by Bachem.

 

3.               Except as expressly stated above, the Agreement remains in full
force and effect in accordance with its terms.  Unless otherwise stated in this
Amendment each defined term herein shall have the same meaning ascribed to such
term in the Agreement.

 

4.               The terms and conditions of this Amendment are hereby
incorporated into and made a part of the Supply Agreement.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date written above.

 

Bachem, Inc.

 

Amylin Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alex Fässler

 

By:

/s/ David Banks

 

 

 

 

 

Name:

Alex Fässler

 

Name:

David Banks

 

 

 

 

 

Tltle:

President & COO

 

Title:

VP, MFG

 

2

--------------------------------------------------------------------------------